***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
               STATE v. LEWIS—CONCURRENCE

   ROBINSON, C. J., with whom MULLINS, J., joins,
concurring. I agree with the majority’s conclusion that,
given the severe nature of the crime under investigation,
New Haven police officer Milton DeJesus had reason-
able suspicion that the defendant, Demetrice L. Lewis,
might be armed and dangerous, which provided an
objective justification for his decision to frisk the defen-
dant while conducting a Terry stop.1 I write separately
only to emphasize an important observation that I fear
may be lost in the sheer comprehensiveness of the
majority’s well reasoned opinion, namely, our express
disapproval of Officer DeJesus’ stated practice of pat-
ting down ‘‘everybody . . . for my safety.’’ Accord-
ingly, I join with and highlight the majority’s agreement
with the Appellate Court’s ‘‘disapprov[al] of such a prac-
tice as presenting a high risk of being an unconstitu-
tional intrusion, saved, perhaps, only by the operative
facts of any such police-public interaction.’’ State v.
Lewis, 173 Conn. App. 827, 849 n.6, 162 A.3d 775 (2017).
   While I am deeply sensitive to law enforcement offi-
cers’ concerns for their safety, it is black letter constitu-
tional law that a law enforcement officer may not frisk
or pat down even a validly stopped person in the
absence of an objective, reasonable suspicion that the
person may be armed and dangerous.2 See, e.g., Arizona
v. Johnson, 555 U.S. 323, 327, 129 S. Ct. 781, 172 L. Ed.
2d 694 (2009); Pennsylvania v. Mimms, 434 U.S. 106,
112, 98 S. Ct. 330, 54 L. Ed. 2d 331 (1977); Terry v.
Ohio, 392 U.S. 1, 26–27, 88 S. Ct. 1868, 20 L. Ed. 2d 889
(1968); United States v. Lopez, 907 F.3d 472, 485–86
(7th Cir. 2018); Floyd v. New York, 959 F. Supp. 2d 540,
568–69 (S.D.N.Y. 2013); State v. Clark, 255 Conn. 268,
281–82, 764 A.2d 1251 (2001); State v. Wilkins, 240 Conn.
489, 495–96, 692 A.2d 1233 (1997). Accordingly, a police
officer’s practice of indiscriminately frisking people
without the requisite objective justification to do so
constitutes a serious violation of the fourth amendment
to the United States constitution that contributes to
the erosion of the trust between our citizens and law
enforcement officers.
  As I noted in my concurring opinion in State v.
Edmonds, 323 Conn. 34, 85, 145 A.3d 861 (2016), such
practices, ‘‘[b]y sowing fear and distrust of police . . .
could ultimately make high crime areas even less safe
for the people who live there.’’ Such ‘‘ ‘[u]ndemocratic
policing . . . increases the perception of illegitimacy,
which in turn can increase levels of crime and reduce
police-citizen cooperation.’ . . . Instead ‘individuals
are more likely to voluntarily comply with the law when
they perceive the law to be legitimate and applied in a
nondiscriminatory fashion.’ ’’3 (Citation omitted.) Id.,
85–86 (Robinson, J., concurring), quoting I. Bennett
Capers, ‘‘Rethinking the Fourth Amendment: Race, Citi-
zenship, and the Equality Principle,’’ 46 Harv. C.R.-C.L.
L. Rev. 1, 34, 47 (2011). In my view, ‘‘the dehumanizing
nature of some of these encounters’’ between citizens
and the police is particularly exacerbated by an unjusti-
fied frisk;4 State v. Edmonds, supra, 84 (Robinson, J.,
concurring); and I urge our police officers, and particu-
larly those who employ and supervise them, to take all
steps appropriate to ensure that interactions between
law enforcement and the citizens of our state remains
within constitutional bounds.
   Although I find Officer DeJesus’ apparent standard
procedure of frisking ‘‘everyone’’ to be extraordinarily
troubling, I nevertheless agree with the majority’s con-
clusion that Officer DeJesus’ stop and frisk of the defen-
dant in the present case was independently and objec-
tively supported by a reasonable suspicion that he had
just committed a domestic violence crime. Accordingly,
I join in the majority’s excellent opinion affirming the
judgment of the Appellate Court.
  1
     Terry v. Ohio, 392 U.S. 1, 30–31, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
  2
     I note that, ‘‘[w]hen conducting a patdown search of a suspect, the officer
is limited to an investigatory search for weapons in order to ensure his or
her own safety and the safety of others nearby. . . . The officer cannot
conduct a general exploratory search for whatever evidence of criminal
activity [he or she] might find. . . . Logically, therefore, a patdown search
for weapons that is justified at its inception becomes constitutionally infirm
if the search . . . becomes more intrusive than necessary to protect the
safety of the investigating officer. . . .
   ‘‘In order to determine the constitutional validity of [a] patdown search
. . . we must consider if [b]ased upon the whole picture the detaining
officers [had] a particularized and objective basis for suspecting the particu-
lar person stopped of criminal activity. . . . [We] . . . must therefore
examine the specific information available to the police officer at the time
of the initial intrusion and any rational inferences to be derived therefrom.
. . . This is, in essence, a totality of the circumstances test.’’ (Citations
omitted; internal quotation marks omitted.) State v. Clark, 255 Conn. 268,
282–83, 764 A.2d 1251 (2001); see, e.g., id., 284–86 (describing factors provid-
ing objectively reasonable basis for frisk of defendant, including connection
between narcotics trade and weapons, visible nervousness in dealing with
police officers, and evidence confirming his connection to narcotics traffick-
ing under investigation).
   3
     As I explained in my concurring opinion in Edmonds: ‘‘Suspicionless
stops are not only a violation of an individual’s constitutional rights, they
often breed fear and distrust toward police, which, in my view, is an addi-
tional unacceptable burden to place on the shoulders of citizens living in
high crime areas. . . . As Justice Stevens of the United States Supreme
Court has emphasized [in his concurring and dissenting opinion in Illinois
v. Wardlow, 528 U.S. 119, 134 n.10, 120 S. Ct. 673, 145 L. Ed. 2d 570 (2000)],
some citizens, ‘particularly minorities and those residing in high crime areas,’
flee from police even when they are entirely innocent, believing that any
contact with the police can be dangerous. . . . He further noted that these
fears ‘are validated by law enforcement investigations into their own prac-
tices’ and that the evidence supporting the reasonableness of these fears
‘is too pervasive to be dismissed as random or rare, and too persuasive to
be disparaged as inconclusive or insufficient.’ . . . Intuitively, when citizens
avoid and actively refuse to interact with police out of fear of becoming a
suspect, the opportunities for positive dialogue between the police and
citizens disappear. This means that the police will also miss out on learning
important information related to actual criminal activity in those communi-
ties.’’ (Citations omitted.) State v. Edmonds, supra, 323 Conn. 83–84 (Rob-
inson, J., concurring).
   4
     Justice Sotomayor of the United States Supreme Court describes how
dehumanizing and degrading a stop and frisk may be in her dissenting
opinion in Utah v. Strieff,       U.S.    , 136 S. Ct. 2056, 2069–70, 195 L. Ed.
2d 400 (2016), observing that: ‘‘ ‘Although many Americans have been
stopped for speeding or jaywalking, few may realize how degrading a stop
can be when the officer is looking for more. . . . The indignity of the stop
is not limited to an officer telling you that you look like a criminal. . . .
The officer may next ask for your consent to inspect your bag or purse
without telling you that you can decline. . . . Regardless of your answer,
he may order you to stand helpless, perhaps facing a wall with [your] hands
raised. . . . If the officer thinks you might be dangerous, he may then frisk
you for weapons. This involves more than just a pat down. As onlookers
pass by, the officer may feel with sensitive fingers every portion of [your]
body. A thorough search [may] be made of [your] arms and armpits, waistline
and back, the groin and area about the testicles, and entire surface of the
legs down to the feet.’ . . . As such, the United States Supreme Court has
acknowledged that ‘[i]n many communities, field interrogations are a major
source of friction between the police and minority groups.’ . . . When
police routinely ‘stop and question persons on the street who are unknown
to them, who are suspicious, or whose purpose for being abroad is not
readily evident,’ according to the court, such interactions ‘cannot help but
be a severely exacerbating factor in police-community tensions.’ ’’ (Citations
omitted.) State v. Edmonds, supra, 323 Conn. 84–85 (Robinson, J., con-
curring).